PER CURIAM.
Upon consideration of the motion of the petitioner, Nicholas John Rompon, to extend the time to file his brief in this cause, the Court has examined the petition for certiorari and, finding that it fails to contain any allegation sufficient to confer jurisdiction on this Court under Article V, Section 4, of the Florida Constitution, F.S.A., it is
Ordered that said petition be and the same is hereby dismissed.
It is so ordered.
DREW, C. J., and ROBERTS, THOR-NAL, O’CONNELL and CALDWELL, JJ., concur.